IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KENNETH HOLMES,                         : No. 116 EM 2014
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY, PA.,               :
                                        :
                    Respondent          :


                                     ORDER


PER CURIAM
      AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.